 1

 2

 3                                    UNITED STATES DISTRICT COURT

 4                               EASTERN DISTRICT OF CALIFORNIA

 5

 6    WILLIAM J. GRADFORD,                           1:19-cv-01252-EPG (PC)

 7                       Plaintiff,                  ORDER GRANTING MOTION TO PROCEED
                                                     IN FORMA PAUPERIS
 8           v.

 9    DEPUTY FREDDIE,
                                                     (ECF No. 9)
10                       Defendant.

11

12          Plaintiff, William J. Gradford, is proceeding pro se in this action. (ECF No. 1.) On

13   November 27, 2019, Plaintiff submitted an application to proceed in forma pauperis. (ECF No.

14   9.) Plaintiff has made the requisite showing under 28 U.S.C. § 1915(a). Accordingly, his

15   application to proceed in forma pauperis is GRANTED.

16          As to the status of the complaint, Plaintiff is advised that pursuant to 28 U.S.C. §

17   1915(e)(2), the Court must conduct an initial review of a complaint filed by a plaintiff proceeding

18   in forma pauperis to determine whether it is legally sufficient under the applicable pleading

19   standards. The Court must dismiss a complaint, or portion thereof, if the Court determines that the

20   complaint is legally frivolous or malicious, fails to state a claim upon which relief may be

21   granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. §

22   1915(e)(2). If the Court determines that the complaint fails to state a claim, leave to amend may

23   be granted to the extent that the deficiencies in the complaint can be cured by amendment. The

24   complaint will be screened in due course and Plaintiff will be served with the resulting order.
     IT IS SO ORDERED.
25

26      Dated:     December 4, 2019                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
27

28

                                                       1
